Title: To James Madison from James Neilson, 5 January 1811
From: Neilson, James
To: Madison, James


Sir
Baton Rouge 5th. Janry. 1811
In complyance with the duties which are incumbent on me, having been chosen a guardian of the rights of the People in the late State of West Florida; I deem it my duty to address you as the chief M[a]gistrate of a Great and Prosperous Nation, and who was pleased to extend the hand of friendship to a People Strugling for Liberty. That being gained and Secured to us. You will please be so good as to use your Influance in Secureing to Us the rights of our lands which has been created Since the year 1803 for I can assure you that at least two thirds of the People of this Territory is concerned in what is called Grand Pré’s Titles (not Moraleses Titles) for land, those Titles has been created Since the year 1803 most of them in the year 1806 and 1807 by Governor Grand Pré’s who was then the acting Governor, and the good Subjects had the fullest confidence in all his acts, and I do not recollect that he ever granted any but to the Subjects, and many of them have been Sold from one to another Several times for a valuable consideration Some of the original owners dead, and Some of them gone away, Some of those lands which was Sold was emproved, others were not, the People were in the habit of buying and Selling, to Suit each others convenience, as they do in all other parts of the Country. The Title was simply a réquité or order of Survey Some of them Specifying the Spot of land where the warrant was to be layed—others where ever they could get vacant land; the Surveyor—Surveyed the land and put the Man in Peacable Possession—many made emprovements, and perhaps the one third or near the one half of the People of this Territory are Settled on lands of this description.
Now the Country is taken Under the purchase of Louisiana which Sweeps all those Title⟨s⟩ off at once and leaves the poor People of the country without a home or Place of refuge—or in other words destroy those Titles and you destroy the happiness of they [sic] People.
Secondly Public Faith and Public contracts was all destroyed by the taking of the Country, and there is upwards of Twenty thousand Dollars due from the Government to the different Individuals of the country in this Place exclusive of what is due at two or three other Places many of the crediters are Poor and actually Stands in need of the Money—but in this case the United States will be Just for the Public Property put into their hands is worth much more than all the State Debt.
And although the Inhabitants of Florida are Generally warm friends to the Government of the United States—it can not be expected but they will look to be Secured in their Just rights and Property—let that be done, then there may be as much confidence placed in them as in any Such numerous branch of the United States. Believe me Sir to be a sincere friend and Huml. St.
James Neils⟨on⟩
